Mb. Justice Linscott delivered the opinion of the court: The original complaint in this cause was filed June 22, 1936, for the sum of $143.91, and thereafter, on July 11, 1936, an amended complaint was filed herein, and the damage claimed was $125.46. The amended complaint alleges that the claimant is a municipal corporation, and that on or about the 15th day of December, 1930, the claimant, by its Street Commissioner, one O. W. Harris, entered into a verbal agreement with the Department of Public Works and Buildings, Division of Highways, through its representative, one C. H. Apple, the District Engineer, to the effect that the claimant was to take care of the street cleaning necessary on State Bond Issue Route No. 16, through the business district of Shelbyville, Illinois, and pursuant to that agreement, claimant was to render a statement quarterly to the Department. According to that agreement, the Clerk of the City of Shelbyville mailed a statement of services for the period from April 1, 1932 to June 30, 1933, in the amount of $125.46. The amended complaint further alleges that after the Department had received the statement, the Clerk was notified by C. H. Appel, District Engineer, that it was impossible for that Department to pay bills incurred prior to July 1, 1933 because the appropriation for the biennium prior to July 1, 1933 elapsed on September 30, 1933. This letter from the Department is attached to the amended complaint and is known as Exhibit C, and is dated February 1, 1935. The letter further stated that they were willing to schedule the invoices for cleaning from July 1, 1933 to December 31, 1934, and asked for three more copies each of the invoices covering that period. In a letter from R. T. Cash, District Engineer, under date of July 3, 1936, it was stated that the following sums had been agreed upon but were not paid: The period from April 1 to June 30, 1932, in the sum of $29.52; July 1 to September 30,1932, in the sum of $29.52; October 1 to December 31, 1932, in the sum of $18.45; January 1 to March 31, 1933, in the sum of $18.45, and April 1 to June 30, 1933, in the sum of $29.52, or a total sum of $125.46. The Attorney General makes no objection to the allowance of this sum. We have repeatedly held that where it is conceded that claimant rendered services and furnished supplies to the State, and has not been paid therefor because of the lapse of appropriation out of which payment could have been made, and the amount is unquestioned, an award will be made for such services and supplies. Journal Printing Co. vs. State, 8 C. C. R. 673. Schreiber Lumber Co. vs. State, 8 C. C. R. 381. Rock Island Sand & Gravel Co. vs. State, 8 C. C. R. 165. An award, therefore, in the sum of $125.46, payable to the City of Shelbyville, Illinois, is hereby made.